Citation Nr: 1609743	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left hip trochanteric bursitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

In November 2014, the Board remanded the case to associate VA treatment records dated after June 2012 with the claims file and to provide the Veteran a VA medical examination.  Subsequently, additional VA treatment records were associated with the claims file and the Veteran was provided a VA examination in March 2015.  Therefore, the record reflects that there has been substantial compliance with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDING OF FACT

The Veteran has flexion of the left thigh that is not limited to 30 degrees and does not have limitation of abduction with motion lost beyond 10 degrees.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5251 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A March 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  As mentioned previously, the Veteran was provided a VA medical examination in March 2015.  The Board finds that the VA examination sufficient evidence for deciding the claim.  The report reflects the Veteran's claims file was reviewed, relevant medical history was noted, and her complaints together with the pertinent objective findings were recorded, all of which provides the necessary information to evaluate her impairment. 

With respect to the aforementioned April 2011 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, the Veteran, through her testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate her claims.  The Board also reiterates it has determined the Veteran received adequate notification on this matter.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the April 2011 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Left Hip Trochanteric Bursitis

Under Diagnostic Code 5019, bursitis will be rated on limitation of motion of affected parts.  Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Here, the VA examinations do not show ankylosis of the left hip, and therefore Diagnostic Code 5250 is not applicable.  Diagnostic Code 5251, limitation of extension of the thigh, does not provide for a rating greater than the Veteran's current 10 percent evaluation and is assigned for extension limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of motion of the thigh, such that the affected leg cannot toe out more than 15 degrees or adduction is limited such that the Veteran cannot cross her legs.  A 20 percent rating is warranted when there is limitation of abduction such that thigh motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Here, at the April 2011 hearing, the Veteran testified to worsening symptoms in the left hip since a VA examination in March 2008.  However, as set out below, throughout the appeal period the Veteran has not met the criteria for an evaluation greater than 10 percent for left hip trochanteric bursitis because flexion has not been limited to 30 degrees, or abduction lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.

At the March 2008 VA examination, the Veteran's left hip flexion was to 95 degrees with pain beginning at 90 degrees, extension was to 15 degrees with pain beginning at 15 degrees, and abduction was to 40 degrees with pain beginning at 40 degrees.  Further, at an October 2011 VA examination, she had full range of flexion with pain beginning at 100 degrees.  In addition, extension was greater than 5 degrees with pain beginning at 5 degrees, and abduction was not lost beyond 10 degrees.

A VA treatment record dated August 2012 shows that the Veteran rated her pain level as 0, although a December 2013 VA treatment record notes that the Veteran reported increasing pain on the lateral aspect of left hip.  It was also noted that she was tender over the greater trochanter.  Range of motion was within normal limits, but was painful.  An August 2014 VA treatment record shows that the Veteran did not have any abnormal involuntary movement of the hips.  In addition, left hip x-rays obtained in March 2015 were normal and revealed a stable left hip.  At the March 2015 VA examination, the Veteran's flexion was to 120 degrees with pain, extension was to 25 degrees without pain, and abduction was to 40 degrees without pain.  

As documented above, at the March 2008, October 2011, and March 2015 VA examinations, abduction was not lost beyond 10 degrees, and flexion has not been shown to be limited to 30 degrees.  Given these facts, the Veteran does not meet the criteria for an increased 20 percent evaluation.

In reaching this decision, the Board has considered the provisions of  38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, as it relates to accounting for pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes, and that the treatment records reflect frequent complaints of pain.  Further, at the March 2015 VA examination, the Veteran reported that 4 to 6 times per year she rests for 2 days and takes Naprosyn for treatment of pain due to work.  Likewise, she complained of pain with lying over her left side and had problems with household work, such as cleaning tubs, and has help for this activity and yard work.  However, at the March 2008, October 2011, and March 2015 VA examinations there was no change in motion after repetitive use.  These facts support the conclusion the 10 percent evaluation presently assigned for left hip trochanteric bursitis contemplates the Veteran's functional impairment produced by all her symptoms, and an increased evaluation is not warranted at any time during the course of the appeal.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in her contentions and her statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, discussion regarding a total disability rating based on individual unemployability (TDIU) is not warranted because a June 2009 rating decision granted the Veteran a TDIU.

The preponderance of the evidence is against the claim.  A rating greater than 10 percent for left hip trochanteric bursitis is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for left hip trochanteric bursitis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


